                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           DARRON NYGENE HART,
                                  11                                                        Case No. 19-04331 EJD (PR)
                                                         Plaintiff,
                                  12                                                        ORDER OF PARTIAL DISMISSAL
Northern District of California




                                                                                            AND SERVICE; DENYING MOTION
 United States District Court




                                  13               v.                                       FOR APPOINTMENT OF
                                                                                            COUNSEL; DIRECTING
                                  14                                                        DEFENDANTS TO FILE
                                           SCOTT KERNAN, et al.,                            DISPOSITIVE MOTION OR
                                  15                                                        NOTICE REGARDING SUCH
                                                         Defendants.                        MOTION; INSTRUCTIONS TO
                                  16                                                        CLERK
                                  17                                                        (Docket No. 6)

                                  18

                                  19            Plaintiff, a California state prisoner, filed the instant pro se civil rights action

                                  20   pursuant to 42 U.S.C. § 1983 against officers and medical staff at Salinas Valley State

                                  21   Prison (“SVSP”), where he was formerly housed.1 Plaintiff has filed a motion for

                                  22   appointment of counsel. (Docket No. 6.) Plaintiff’s motion for leave to proceed in forma

                                  23   pauperis shall be addressed in a separate order.

                                  24   ///

                                  25   ///

                                  26

                                  27   1
                                           The matter was reassigned to this Court on September 26, 2019. (Docket No. 8.)
                                  28
                                   1                                          DISCUSSION
                                   2   A.     Standard of Review
                                   3          A federal court must conduct a preliminary screening in any case in which a
                                   4   prisoner seeks redress from a governmental entity or officer or employee of a
                                   5   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                   6   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   7   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   8   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   9   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                  10          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                  11   elements: (1) that a right secured by the Constitution or laws of the United States was
                                  12   violated, and (2) that the alleged violation was committed by a person acting under the
Northern District of California
 United States District Court




                                  13   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                  14   B.     Plaintiff’s Claims
                                  15          Plaintiff claims that he has been housed in a cell with hazardous and unsafe
                                  16   weather-related leaks at SVSP, which resulted in him suffering a slip and fall on January
                                  17   18, 2018, when he stepped into a pool of rain water that had collected on the floor of his
                                  18   cell. (Compl. at 3B.) Plaintiff claims that he had requested Defendant Officer T. Wheeler
                                  19   several times to be moved to a safe cell, but that he was merely given a squeegee to push
                                  20   the water out of his cell. (Id. at 3A.) Plaintiff claims he injured his head, neck, and entire
                                  21   back due to the fall. (Id. at 3B.) Plaintiff claims that the medical care he received
                                  22   thereafter, including pain medication and a cane accommodation, from Defendants Dr.
                                  23   Waheed Ibrahimi, Dr. Rosana Javate, Nurse Riesha Arnet, Dr. Lam, Dr. Heden, Nurse
                                  24   Alfred Valera, Nurse Kirk, Nurse Helen Thornton, and Dr. Darrin Bright amounted to
                                  25   deliberate indifference to serious medical needs. (Id. at 3C, 3F, 3G, 3M-3P, 3Q-3S, 3V-
                                  26   3W, 3X, 3Y.) Plaintiff also claims that Defendants Chief Deputy Warden T. Foss, Captain
                                  27   Celaya, Lt. Ruiz, Sgt. Garcia, Officer Murphy, and Officer T. Wheeler knew about the
                                  28                                                  2
                                   1   unsafe cell conditions and yet continued to expose him to an unreasonable risk of serious
                                   2   harm and deprived him of a basis human need, i.e., “safe and humane shelter free of
                                   3   exposure to unsafe and unsanitary outside elements which resulted in continued injury.”
                                   4   (Id. at 3H, 3Z.) Liberally construed, Plaintiff states a cognizable claim under the Eighth
                                   5   Amendment for exposure to unsafe conditions and for deliberate indifference to serious
                                   6   medical needs. See Estelle v. Gamble, 429 U.S. 97, 104 (1976); Farmer v. Brennan, 511
                                   7   U.S. 825, 832 (1994).
                                   8          Plaintiff alleges generally that the Warden of SVSP and Secretary Scott Kernan
                                   9   knew of the leaking cells prior to his slip and fall and did not condemn the cells. (Compl.
                                  10   at 3Z.) Although the Warden of SVSP could arguably have been aware of the unsafe
                                  11   conditions of the cells because he is in a supervisory position at the prison, there is no
                                  12   explanation as to how Secretary Scott Kernan, who has no involvement in the daily
Northern District of California
 United States District Court




                                  13   operations of the SVSP, would have known about Plaintiff’s circumstances and could have
                                  14   acted. Liability may be imposed on an individual defendant under 42 U.S.C. § 1983 if the
                                  15   plaintiff can show that the defendant’s actions both actually and proximately caused the
                                  16   deprivation of a federally protected right. Lemire v. Cal. Dept. of Corrections &
                                  17   Rehabilitation, 726 F.3d 1062, 1085 (9th Cir. 2013); Leer v. Murphy, 844 F.2d 628, 634
                                  18   (9th Cir. 1988); Harris v. City of Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person
                                  19   deprives another of a constitutional right within the meaning of section 1983 if he does an
                                  20   affirmative act, participates in another’s affirmative act or omits to perform an act which
                                  21   he is legally required to do, that causes the deprivation of which the plaintiff complains.
                                  22   See Leer, 844 F.2d at 633; see, e.g., Robins v. Meecham, 60 F.3d 1436, 1442 (9th Cir.
                                  23   1995) (prison official's failure to intervene to prevent 8th Amendment violation may be
                                  24   basis for liability). Other than his conclusory accusation, Plaintiff sets forth no facts to
                                  25   support his claim that Secretary Kernan actively participated in the alleged deprivation of
                                  26   his Eighth Amendment rights at SVSP. Accordingly, the claim against Defendant Kernan
                                  27   is DISMISSED for failure to state a claim.
                                  28                                                  3
                                   1   C.     Motion for Appointment of Counsel

                                   2          Plaintiff has filed a motion for appointment of counsel. (Docket No. 6.) There is
                                   3   no constitutional right to counsel in a civil case unless an indigent litigant may lose his
                                   4   physical liberty if he loses the litigation. See Lassiter v. Dep't of Social Services, 452 U.S.
                                   5   18, 25 (1981)1; Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional
                                   6   right to counsel in § 1983 action), withdrawn in part on other grounds on reh’g en banc,
                                   7   154 F.3d 952 (9th Cir. 1998) (en banc). The decision to request counsel to represent an
                                   8   indigent litigant under § 1915 is within “the sound discretion of the trial court and is
                                   9   granted only in exceptional circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th
                                  10   Cir. 1984). Plaintiff asserts that he is indigent and has limited access to the law library and
                                  11   limited knowledge of the law. (Docket No. 4.) None of these reasons distinguish Plaintiff
                                  12   from other similarly situated pro se incarcerated plaintiffs. Accordingly, Plaintiff’s motion
Northern District of California
 United States District Court




                                  13   for appointment of counsel is DENIED without prejudice for lack of exceptional
                                  14   circumstances. See Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997); Terrell v.
                                  15   Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328, 1331
                                  16   (9th Cir. 1986).
                                  17

                                  18                                          CONCLUSION
                                  19          For the reasons state above, the Court orders as follows:
                                  20          1.     The Clerk of the Court shall mail a Notice of Lawsuit and Request for
                                  21   Waiver of Service of Summons, two copies of the Waiver of Service of Summons, a copy
                                  22   of the complaint, all attachments thereto, and a copy of this order upon Defendants
                                  23   Warden William Muniz, Chief Deputy Warden T. Foss, Capt. Celaya (Facility B), Lt.
                                  24   Ruiz, Sgt. Garcia (Facility B), Correctional Officer T. Wheeler, Correctional Officer
                                  25   Murphy, Dr. Darrin Bright (CP&S), Dr. R. Javate, Nurse Riesha Arnet, Dr. Lam, Dr.
                                  26   Heden, Nurse Alfred Valera, Nurse Helen Thornton, and Nurse Kirk at the Salinas
                                  27   Valley State Prison (P.O. Box 1020, Soledad, CA 93960-1020). The Clerk shall also mail
                                  28                                                  4
                                   1   a copy of this Order to Plaintiff.
                                   2          The claim against Defendant Scott Kernan has been dismissed. Accordingly, the
                                   3   Clerk shall terminate Defendant Kernan from this action.
                                   4          2.     Defendants are cautioned that Rule 4 of the Federal Rules of Civil
                                   5   Procedure requires them to cooperate in saving unnecessary costs of service of the
                                   6   summons and the amended complaint. Pursuant to Rule 4, if Defendants, after being
                                   7   notified of this action and asked by the Court, on behalf of Plaintiff, to waive service of the
                                   8   summons, fail to do so, they will be required to bear the cost of such service unless good
                                   9   cause shown for their failure to sign and return the waiver form. If service is waived, this
                                  10   action will proceed as if Defendants had been served on the date that the waiver is filed,
                                  11   except that pursuant to Rule 12(a)(1)(B), Defendants will not be required to serve and file
                                  12   an answer before sixty (60) days from the day on which the request for waiver was sent.
Northern District of California
 United States District Court




                                  13   (This allows a longer time to respond than would be required if formal service of summons
                                  14   is necessary.) Defendants are asked to read the statement set forth at the foot of the waiver
                                  15   form that more completely describes the duties of the parties with regard to waiver of
                                  16   service of the summons. If service is waived after the date provided in the Notice but
                                  17   before Defendants have been personally served, the Answer shall be due sixty (60) days
                                  18   from the date on which the request for waiver was sent or twenty (20) days from the date
                                  19   the waiver form is filed, whichever is later.
                                  20          3.     No later than ninety-one (91) days from the date this order is filed,
                                  21   Defendants shall file a motion for summary judgment or other dispositive motion with
                                  22   respect to the claims in the amended complaint found to be cognizable above.
                                  23                 a.      Any motion for summary judgment shall be supported by adequate
                                  24   factual documentation and shall conform in all respects to Rule 56 of the Federal Rules of
                                  25   Civil Procedure. Defendants are advised that summary judgment cannot be granted, nor
                                  26   qualified immunity found, if material facts are in dispute. If any Defendant is of the
                                  27   opinion that this case cannot be resolved by summary judgment, he shall so inform the
                                  28                                                   5
                                   1   Court prior to the date the summary judgment motion is due.
                                   2                  b.     In the event Defendants file a motion for summary judgment, the
                                   3   Ninth Circuit has held that Plaintiff must be concurrently provided the appropriate
                                   4   warnings under Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (en banc). See
                                   5   Woods v. Carey, 684 F.3d 934, 940 (9th Cir. 2012).
                                   6          4.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court
                                   7   and served on Defendants no later than twenty-eight (28) days from the date Defendants’
                                   8   motion is filed.
                                   9          Plaintiff is also advised to read Rule 56 of the Federal Rules of Civil Procedure and
                                  10   Celotex Corp. v. Catrett, 477 U.S. 317 (1986) (holding party opposing summary judgment
                                  11   must come forward with evidence showing triable issues of material fact on every essential
                                  12   element of his claim). Plaintiff is cautioned that failure to file an opposition to
Northern District of California
 United States District Court




                                  13   Defendants’ motion for summary judgment may be deemed to be a consent by Plaintiff to
                                  14   the granting of the motion, and granting of judgment against Plaintiff without a trial. See
                                  15   Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (per curiam); Brydges v. Lewis, 18
                                  16   F.3d 651, 653 (9th Cir. 1994).
                                  17          5.      Defendants shall file a reply brief no later than fourteen (14) days after
                                  18   Plaintiff’s opposition is filed.
                                  19          6.      The motion shall be deemed submitted as of the date the reply brief is due.
                                  20   No hearing will be held on the motion unless the Court so orders at a later date.
                                  21          7.      All communications by the Plaintiff with the Court must be served on
                                  22   Defendants, or Defendants’ counsel once counsel has been designated, by mailing a true
                                  23   copy of the document to Defendants or Defendants’ counsel.
                                  24          8.      Discovery may be taken in accordance with the Federal Rules of Civil
                                  25   Procedure. No further court order under Federal Rule of Civil Procedure 30(a)(2) or Local
                                  26   Rule 16-1 is required before the parties may conduct discovery.
                                  27          9.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the
                                  28                                                   6
                                   1   court informed of any change of address and must comply with the court’s orders in a
                                   2   timely fashion. Failure to do so may result in the dismissal of this action for failure to
                                   3   prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                   4              10.        Extensions of time must be filed no later than the deadline sought to be
                                   5   extended and must be accompanied by a showing of good cause.
                                   6              11.        Plaintiff’s motion for appointment of counsel is DENIED for lack of
                                   7   exceptional circumstances. (Docket No. 6.)
                                   8              This order terminates Docket No. 6.
                                   9              IT IS SO ORDERED.
                                                12/5/2019
                                       Dated: _____________________                               ________________________
                                  10
                                                                                                  EDWARD J. DAVILA
                                  11
                                                                                                  United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Partial Dismissal and of Service; Deny Atty
                                       PRO-SE\EJD\CR.19\04331Hart_svc&aaty
                                  26

                                  27

                                  28                                                          7
